Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
III.  DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over in view of Weaver U.S. 20190361916 in view of Francois et al. U.S. 20150032486
As to claim 1, Weaver discloses a method comprising: 
a request received from a client application to a query (query. [0004]) by a serverless function  (serverless applications [0154] ) operating on a virtual machine instance provisioned responsive to the request (virtualization [0277]); 
transmitting the query to an application database corresponding to the client application ([0004]) (fig. 1a, 1b); 
receiving a result from the application database(The transactional database delivers a response to a query [0009]); and 
transmitting the response to the client application in response to the request  (The transactional database delivers a response to a query [0009]), wherein display of the client application is updated based on response with the result (fig. 1a, 1b and [0111]).
Weaver does not explicitly teach converting a request received from a client application to a query and converting the result into a response.
Francois teaches converting a request received from a client application to a query. (converts the information request into an information query [0041]). converting the result into a response (a response relating to a single-provider request is converted back [0042]).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Weaver by the teaching of Francois to include converting a request received from a client application to a query and converting the result into a response with the motivation to better serve the user as taught by Francois ([0008]-[0009]).

As to claim 2, Weaver teaches a method of claim 1, further comprising: 
generating the query with a set of filters using one or more of a shelf keeping unit (SKU) identifier, a tax year identifier, an operating system identifier, an architecture identifier, a platform identifier, a state identifier, a release identifier, a product identifier, and a channel identifier from a body of the request to identify the result.(Weaver [0095] [0160]-[0161])

As to claim 3, Weaver teaches a method of claim 1, converting the request to the query, wherein the virtual machine instance operates in a cloud server configured for: 
provisioning the virtual machine instance in response to receiving the request, which is one of a plurality of requests, instantiating the serverless function with the virtual machine instance to service the request, and deprovisioning the virtual machine instance after the request is serviced ([0277]).

As to claim 4, Weaver teaches a method of claim 1, wherein the request comprises 
a header with an application key and a transaction identifier .(Weaver [0095] [0160]-[0161])

As to claim 5, Weaver teaches a method of claim 1, wherein the result comprises 
java script object notation (JSON) formatted text.([0134]),

As to claim 6, Weaver teaches a method of claim 1, further comprising: 
generating the response with a header comprising a transaction identifier ([0036]) matching a transaction identifier from a header of the request (delivers a response to a query [0009]).

As to claim 7, Weaver teaches a method of claim 1, further comprising: 
generating the response with a body comprising a notification comprising a jurisdiction specific message (location based. [0012]).

As to claim 8, Weaver teaches a method of claim 1, further comprising: 
generating the response with a body comprising 
a configuration update to enable a feature of the application based on a date. (time [0049])

As to claim 9, Weaver teaches a method of claim 1, further comprising: 
generating the response with a body comprising a user interface override displayed on the client device.(user interface [0009])
As to claims 10-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/